Peck, P. J. and Shientag, J.
(dissenting). In our opinion the question in this case is not whether the agreements of September 7th and September 13th are to be treated as a single agreement or separate agreements, but whether the illegal provision in the agreements, namely paragraph 7 of the agreement of September 7th, may be separated from the rest of the agreements to permit the agreements, other than paragraph 7, to stand. We believe that the other provisions may and should be separated from paragraph 7 and that the other provisions, particularly those relating to the employment of petitioner and his election as a director and officer, are valid under the decision in Clark v. Dodge (269 N. Y. 410). We vote, therefore, to modify the order appealed from to direct arbitration in respect of the issues relating to the alleged violations of the agreements, except any issue relating to the' violation of paragraph 7 of the agreement of September 7th.
Cohx and Yax Yoobhis, JJ., concur with Glexxox, J.; Peck, P. J. and Shiextag, J., dissent in opinion.
Order reversed, with $20 costs and disbursements to the appellants and the motion denied.